Citation Nr: 0405999	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  96-20 141	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
including presbyopia and hyperopia due to an undiagnosed 
illness.

2.  Entitlement to service connection for reactive airway 
disease, rhinitis, rhinosinusitis, and asthma, including due 
to an undiagnosed illness. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for essential 
hypertension, including due to an undiagnosed illness. 

5.  Entitlement to service connection for a skin disorder, 
including lichen planus, due to an undiagnosed illness. 

6.  Entitlement to service connection for a sleep disorder 
and fatigue, including due to an undiagnosed illness.

7.  Entitlement to service connection for a disorder 
manifested by joint pains, including due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and a co-worker (B. M.)


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty (AD) from July to December 
1967 and from December 1990 to May 1991.  He also had 
additional periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 1995, January 1996, and November 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in March 2001, at 
which time the Board remanded the case for further 
development-including obtaining additional medical treatment 
records, having the veteran examined, and for compliance with 
the Veterans Claims Assistance Act (VCAA).  Service 
connection since has been granted, in a November 2002 RO 
decision, for a cognitive disorder with depression due to an 
undiagnosed illness.  So the claim concerning these 
conditions is no longer at issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

In this decision the Board will decide all of the remaining 
claims, except for service connection for tinnitus, which 
will be addressed in the REMAND following the ORDER.  This 
remanded claim will be sent to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part concerning this claim.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.

2.  According to his DD Form 214, the veteran was recalled to 
active duty in support of Operation Desert Shield/Storm and, 
as a result, received the Southwest Asia Service Medal.

3.  Presbyopia and hyperopia are known clinical diagnoses 
and, as types of refractive error of the eye, cannot be 
service connected in the absence of additional disability due 
to superimposed disease or injury, which there is none; there 
also is no medical evidence otherwise causally or 
etiologically relating an eye disorder to the veteran's 
service in the military, including his Persian Gulf War 
service.

4.  The veteran also has received diagnoses of reactive 
airway disease, rhinitis, rhinosinusitis, and asthma, known 
clinical conditions; and there is no medical evidence 
otherwise causally or etiologically relating them to his 
service in the military, including his Persian Gulf War 
service.

5.  The veteran has received a diagnosis of hypertension, as 
well, and it too is a known clinical condition that has not 
otherwise been causally or etiologically related to his 
service in the military, including his Persian Gulf War 
service.



6.  Asymptomatic lipoma also has been diagnosed and it, too, 
is a known clinical diagnosis that has not otherwise been 
causally or etiologically related to the veteran's service in 
the military, including his Persian Gulf War service.

7.  There is no competent medical evidence of migratory joint 
pain or generalized muscle pain and weakness, which is 
causally or etiologically related to the veteran's service in 
the military, including his Persian Gulf War service.

8.  There is no competent medical evidence of a sleep 
disorder or chronic fatigue syndrome, which is causally or 
etiologically related to the veteran's service in the 
military, including his Persian Gulf War service.


CONCLUSIONS OF LAW

1.  The veteran's eye disorders, including presbyopia and 
hyperopia, were not incurred or aggravated during service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1117, 1118, 
1131, 1137, 1153, 5103A, 5107(b), 5108 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.317, 4.9 (2003).

2.  The veteran's reactive airway disease, rhinitis, 
rhinosinusitis, and asthma were not incurred or aggravated 
during service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 
1113, 1117, 1118, 1131, 1137, 1153, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.317 (2003).

3.  The veteran's hypertension was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 
1117, 1118, 1131, 1137, 1153, 5103A, 5107(b), 5108 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.317 (2003).



4.  The veteran's skin disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 101, 1101, 1110, 
1111, 1112, 1117, 1118, 1131, 1137, 1153, 5103A, 5107(b), 
5108 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.317 (2003).

5.  The veteran does not have joint pains as a manifestation 
of a chronic disability incurred or aggravated during 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1117, 
1118, 1131, 1137, 1153, 5103A, 5107(b), 5108 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.317 (2003).

6.  The veteran does not have a sleep disorder and chronic 
fatigue due to a disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 
1117, 1118, 1131, 1137, 1153, 5103A, 5107(b), 5108 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that all of the conditions at issue are 
manifestations of chronic disabilities due to undiagnosed 
illnesses related to his Persian Gulf War service.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, on November 9, 2000, the VCAA became 
law.  It applies to all claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The March 1995, 
January 1996, and November 1997 rating decisions appealed, 
the March 1996 statement of the case, and the March 1998, May 
1998, November 2002 supplemental statements of the case, as 
well as March 2001 letters to the veteran, notified him of 
the evidence considered, the pertinent laws and regulations, 
and the reasons that his claims were denied.  The RO 
indicated that it would review the information of record and 
determine what additional information was needed to process 
his claims.  In addition, the March 2001 letters and the 
statement of the case included the criteria for granting 
service connection, as well as other regulations pertaining 
to his claims.  Likewise, the March 2001 letters, as well as 
additional correspondence, notified him of the provisions of 
the VCAA, the kind of information needed from him, and what 
he could do to help his claims, as well as VA's 
responsibilities in obtaining evidence.  See, e.g., Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002). 

While, in the March 2001 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
60 days, the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence without fear of penalty (insofar as effective dates, 
etc.) if benefits are ultimately granted.  And more than one 
year has passed since that VCAA letter.  See also the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  This new Act clarifies that VA 
may indeed make a decision on a claim before expiration of 
the one-year period following a VCAA notice, thereby 
effectively overturning the holding in a recent Federal 
Circuit case.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA); 
see also 38 U.S.C.A.§ 5103(b)(1)(West 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, his service medical records (SMRs), private medical 
records, and VA medical records have been obtained.  In 
addition, he has been afforded several VA examinations to 
obtain necessary medical opinions concerning the cause of the 
conditions at issue.  38 U.S.C.A. § 5103A(d).  In fact, 
a substantial portion of this VCAA notification and 
development occurred directly as a result of the Board's 
remand in March 2001.  And since completing that VCAA 
notification and development, on remand, the veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to further 
appellate review by the Board.  So the Board is satisfied 
that the requirements under the VCAA have been met and the 
appeal now may be decided.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 
1992).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
this decision is incorrect as it applies to cases, as here, 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, regarding the issues of entitlement to 
service connection for an eye disorder, a respiratory 
disorder, hypertension, a skin disorder, joint pains, and 
fatigue, a substantially complete application was received in 
December 1993.  Thereafter, in rating decisions dated in 
March 1995, January 1996, and November 1997, these claims 
were denied.  Only after these rating actions were 
promulgated did the AOJ, in March 2001, provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate his claims, as well as what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
submit any evidence in his possession pertaining to his 
claims.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be 
non-prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose of 
having the AOJ provide a pre-initial adjudication notice.  
The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement (NOD) and substantive 
appeal (VA Form 9) that were filed by the appellant to 
perfect the appeal to the Board.  This would be an absurd 
result, and as such it is not a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2001 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case provided the veteran.  So 
he has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to him.  

II.  The Applicable Laws and Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  
Certain conditions that are chronic, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary, however.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his entrance into service, 
or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disability existed 
prior to service. 



Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measurable worsening of 
the disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
pre-existing condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service-connected. The changes 
are effective as of March 1, 2002.  38 U.S.C.A. § 1117, as 
added by § 202 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).



The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

III.  Background

The pertinent medical and other evidence of record consists 
of the veteran's service personnel records, his service 
medical records, his VA medical records, his private medical 
records, and the reports of his VA compensation examinations, 
including Persian Gulf War protocol evaluations.

The veteran's DD Form 214 indicates he was recalled to active 
duty in support of Operation Desert Shield/Storm from 
December 16, 1990 to April 25, 1991.  As a result, he 
received the Southwest Asia Service Medal.  His other medals 
and commendations include the National Defense Service Medal, 
the Sea Service Deployment Ribbon, the Navy Reserve Merit 
Service Medal, and the Armed Forces Reserve Medal.

A June 1967 Report of Medical History states that the veteran 
denied experiencing sinusitis, asthma, and hay fever.  The 
contemporaneous Report of Medical Examination showed a normal 
physical evaluation.  His blood pressure was 118 systolic and 
75 diastolic, and his vision was 20/20 bilaterally.

In a July 1972 Report of Medical History, the veteran 
reported experiencing asthma, shortness of breath, chest 
pain, and ear, nose, or throat trouble, as well as leg cramps 
and arthritis, rheumatism, or bursitis.  The contemporaneous 
Report of Medical Examination showed a normal clinical 
evaluation.  His blood pressure was 118 systolic, 64 
diastolic, and his vision was 20/20 bilaterally.



An October 1973 Report of Medical Examination indicates that 
the veteran reported experiencing asthma, shortness of 
breath, chest pain, sinusitis, hay fever, and ear, nose, or 
throat trouble, as well as leg cramps and arthritis, 
rheumatism, or bursitis.  He also indicated that he was 
unsure whether he had a problem with high or low blood 
pressure.  A medical provider noted that the veteran reported 
that he had asthma until age 16, without any difficulty 
since, except for mild hay fever, dyspnea, and sinus and 
chest pain, and that he had bursitis years ago.  
A contemporaneous clinical evaluation was normal.  His blood 
pressure was 120/80 and his vision was normal.

November 1975, June 1977, March 1980, April 1982, July 1983, 
October 1984, May 1985, May 1986, June 1987, March 1988, and 
June 1989 Reports of Medical History also showed that the 
veteran reported a history of hay fever, sinusitis, asthma, 
shortness of breath, and ear, nose, or throat trouble.  He 
denied any eye trouble.  At the time of the October 1984 
report, a medical provider indicated that the veteran 
reported that he had not had any problems with his hay fever, 
asthma, or shortness of breath since he was 21 years old.  In 
May 1985, he reported that he continued to have seasonal hay 
fever and in May 1986 he reported that he had not had hay 
fever, asthma, or shortness of breath since age 18.  His 
blood pressure in May 1986 was a128/78 and his vision was 
normal.

A July 1982 private medical record from W. L. Elliston, M.D. 
states that he treated the veteran for hives and reduced 
blood pressure due to a hornet sting and itching due to a 
honeybee sting.  Dr. Elliston noted that the veteran had a 
"fair amount" of asthma until age 22, but that he no longer 
had problems with exercise.  Dr. Elliston also noted that the 
veteran had hay fever year round and a family history of 
asthma in his father and brother.  The diagnoses were 
hymenoptera hypersensitivity, allergic rhinitis, and a 
history of asthma.

A June 1989 Report of Medical History indicates that the 
veteran reported a history of asthma as a child, without 
current symptoms, and a history of broken ribs following a 
horse falling on him, in which his chest was crushed.  
According to the contemporaneous Report of Medical 
Examination, clinical evaluation of the veteran was normal.  
His blood pressure was 138 systolic, 84 diastolic and his 
distance vision was 20/20 bilaterally, with a full field of 
vision.

February through April 1991 service treatment notes indicate 
that the veteran received shots for a bee sting allergy.  He 
also had a mole removed from the back of his head, which 
healed without an infection.

A March 1991 Report of Medical History indicates that the 
veteran reported a history of hay fever, asthma, shortness of 
breath, and broken bones.  He further clarified that he badly 
bruised a lung and broke 5 ribs when a horse fell on him and 
the saddle punctured his chest in 1987 and that he had asthma 
as a child.  He denied experiencing:  swollen or painful 
joints; sinusitis; frequent colds; ear, nose, or throat 
trouble; skin diseases; heart trouble; high or low blood 
pressure; bone or joint deformities; loss of memory; and 
difficulty sleeping.  The contemporaneous Report of Medical 
Examination indicates that clinical evaluation of the veteran 
was normal with regard to his:  head, face, neck, and scalp; 
nose, sinuses, mouth, and throat; eyes, including the 
equality and reaction of his pupils, his visual acuity, 
and his ocular motility; lungs, chest, heart, and vascular 
system; extremities and musculoskeletal system; neurological 
system; and skin.  His blood pressure was 128 systolic and 82 
diastolic.  His distance vision was 20/15 in the right eye 
and 20/20 in the left eye, with a full field of vision.  

In April 1991, according to a Chronological Record of Medical 
Care, the veteran indicated that was examined incident to his 
separation from duty and was considered physically qualified 
for such a separation.

In an October 1991 letter from Dr. Elliston of Regional 
Allergy and Asthma Consultants, states that the veteran had 
recurrent bronchitis and probable allergic rhinitis with a 
history of sinusitis, as well as hymenoptera 
hypersensitivity, controlled with venom immunotherapy.  Dr. 
Elliston noted that the veteran had bronchitis and "some 
pneumonia" with chest colds, particularly in the fall and 
winter, and that inhalant skin testing showed that the 
veteran was markedly sensitive to several molds, house dust 
mites, and ragweed pollen.  Another October 1991 letter 
indicates that the veteran had more chest symptoms, such as 
congestion, since a 1986 pulmonary contusion.

An April 1992 letter from Dr. Elliston noted that the veteran 
had his "usual episode" of bronchitis in fall 1991 and that 
the veteran also, more recently, had nasal congestion and 
post-nasal drainage, with an increase in cough and some 
occasional phlegm.  The impressions were allergic rhinitis, 
subacute sinusitis, probable early bronchitis secondary to 
subacute sinusitis, and hymenoptera hypersensitivity, 
controlled on venom immunotherapy.
 
In May 1992, the veteran was treated at Memorial Mission 
Hospital for swelling and a rash.  According to the records, 
the veteran complained of a cough since returning to the U.S. 
from Saudi Arabia, for which he was recently placed on 
Amoxicillin.  A past history of asthma and an allergy to 
sulfa drugs was noted.  He reported that he had been on 
Amoxicillin in the fall of 1991, but developed diarrhea at 
the end of his course on the medication.  He related that he 
had been exposed to dust and that he recently worked in the 
garden.  He also reported that, after having been prescribed 
Amoxicillin this time and after receiving an allergy shot, he 
began itching on the dorsal aspect of his feet, which 
progressed to a generalized rash of small indurate papules.  
Physical examination revealed multiple indurate areas, 
without vesicular lesions, which were erythematous.  A family 
history of asthma and coronary events was noted.  Funduscopic 
examination was slightly obscured by a cataract and decreased 
vision was noted.  Laboratory reports show diagnoses of 
anaphylactic shock and drug dermatitis, not otherwise 
specified due to adverse effects of antibiotics and allergy 
shots.

A June 1992 letter from Dr. Elliston indicates that he 
considered the veteran to be allergic to penicillin based on 
his May 1992 symptoms of hives and a drop in blood pressure 
during his hospitalization.

A September 1992 VA treatment record indicates that the 
veteran was diagnosed with a chronic cough of probable 
allergic etiology and possible reactive airway disease.  
Associated VA treatment records note that the veteran 
reported a history of bleeding gums, night sweats, and 
fatigue upon returning from Saudi Arabia.  A previous medical 
history of allergies to bee stings, mold, and dust was noted, 
as was a history of asthma, hay fever, and occasional sinus 
congestion and cough.  A pulmonary function test showed 
normal ventilator function. 

An October 1992 letter from Dr. Elliston diagnosed the 
veteran with allergic rhinitis, with probable sinusitis, and 
asthma.

A February 1993 VA medical record indicates that the veteran 
reported a history of allergies and complained of a chronic 
cough.  He also reported that he did not have any respiratory 
symptoms while in Saudi Arabia, but that he was exposed an 
area where oil burned for 2 months and coughed up black 
mucous.  The examination associated with his Persian Gulf War 
Registry indicates that examination of the veteran's vision 
was normal, that there was no joint swelling and his reflexes 
were normal, and that his mental status was normal.  In 
addition, his skin, head, ears, nose, and mouth/throat were 
normal, and a neurological evaluation was normal.  

An April 1993 VA treatment note indicates that the veteran 
had a chronic cough with a normal pulmonary function test.  
The impression was possible bronchitis. 

An April 1993 private medical record indicates that the 
veteran had a history of an asthmatic cough and asthma.  
Examination of the head, eyes, ears, nose, and throat was 
normal, but there were expiratory wheezes and inspiratory 
shortness of breath upon examination of the lungs.  The 
diagnoses were asthmatic bronchitis and obesity.

A September 1993 letter from Dr. Elliston states that the 
veteran was doing well, with improvement in his upper 
respiratory complaints during the summer, but that the 
veteran recently complained of having "caught a cold."  He 
noted that the veteran received venom and inhalant allergy 
injections.  Diagnoses were allergic rhinitis, asthma, acute 
upper respiratory viral infection, and hymenoptera 
hypersensitivity, well controlled.

April 1994 VA records indicate that the veteran complained of 
decreased vision, increased blood pressure, intermittent 
hematuria, fatigue, and joint pains, as well as difficulty 
breathing, due to sinus problems, sore throat, shortness of 
breath, and cough.  Allergies to penicillin and sulfa drugs 
were noted, as was his allergy to bee stings.  Physical 
examination showed blood pressure was 160 systolic and 
98 diastolic.  Examination of the veteran's head, eyes, ears, 
nose, and throat was unremarkable and there was no evidence 
of sinus tenderness.  His lungs were clear and his 
extremities were negative.  The impression was "Persian Gulf 
Syndrome" (noted as similar to chronic fatigue syndrome), 
increased sinus and lung problems, hematuria, fatigue, and 
essential hypertension.

A May 1994 VA radiology report indicates that an x-ray of the 
veteran's sinuses revealed a lack of development of the 
frontal sinuses, particularly in the right sinus, and mucosal 
thickening of the left maxillary sinus. Additional May 1994 
records indicate that the veteran was put on medication for 
his hypertension, and that it was stable.  In addition, the 
veteran was found to have a small rash on the right leg.  
Laboratory and pulmonary function tests were normal.   

An ear, nose, and throat examination in June 1994 indicates 
that the veteran had chronic sinusitis.

A September 1994 letter from Dr. Elliston indicated that the 
veteran's chronic sinusitis was being treated by VA with 
prolonged antibiotic use and saline lavage.  The veteran 
reported that he felt less chest problems and had 
discontinued some of his medication.  Upon examination, there 
was a slight end-expiratory wheeze upon forced expiration, 
but inspiration was clear and there were no rhonchi.  There 
was also slightly injected nasal mucosa and a small amount of 
post-nasal drainage in the pharynx.  The impressions were 
allergic rhinitis, asthma, history of recurrent sinusitis, 
and hymenoptera hypersensitivity, on immunotherapy.

In October 1994, the veteran was treated for bronchitis and a 
cough, aggravated by post-nasal drip, and herpes zoster.  
Upon examination, there were 2 clusters of vesicular lesions 
on his upper right back.  

A February 1995 VA medical record indicates that the veteran 
complained of chronic nasal drainage and cough since his 
Persian Gulf service.  He also complained of an occasional 
acidic taste in his mouth upon waking and bilateral tinnitus.  
Examination showed a deviated septum to the right and no 
nasal drainage.  The assessment was chronic rhinosinusitis, 
related to Gulf War service, with possible sand and/or smoke 
exposure and a possible contribution of gastroesophageal 
reflux disease to the veteran's cough.

A March 1995 VA infectious diseases clinic treatment note 
shows normal examinations of the veteran's head, ears, eyes, 
nose, throat, and lungs.  His herpes zoster and sinus 
symptoms were noted as being improved, but the veteran 
continued to complain of joint pains.  The assessment was 
Persian Gulf syndrome, sinus infections, status-post herpes 
zoster, and depression, stable without Prozac.

In August 1995, the veteran was treated at the VA for a 
nonhealing lesion of the right hand.  The impression was a 
thickened patch over his right 4th metatarsal joint, 
diagnosed as a probable chronic lichen simplex.

A November 1995 VA medical record indicates that the veteran 
complained of problems sleeping and with dreams.  His skin 
lesion on his hand was improved.  A referral to psychiatry 
was discussed and the veteran's medication was changed.

An April 1995 statement from J. T. Rudrick, Ph.D., states 
that he had known the veteran since approximately 1988, due 
to a mutual interest in hunting and membership in a hunt 
club.  Dr. Rudrick noted that the veteran had a persistent 
cough, diarrhea, and an inguinal rash after his return from 
the Persian Gulf, but that the veteran did not have these 
complaints prior to his service.  

In February 1996, the veteran was seen for complaints of 
severe joint aches and pains.  The diagnosis was Persian Gulf 
syndrome.  

A February 1996 VA opthalmological examination showed that 
the veteran had 20/20 vision in the right eye with and 
without glasses and 20/25-3 in the left eye.  The impression 
was ametropia.

A March 1996 VA treatment note indicates that the veteran 
complained of joint pain such that he was unable to sleep.  
He also complained that overdoing activities caused him pain, 
but that the pain was decreased with hot baths, and that he 
could no longer exercise.  He also reported acute right knee 
pain.  Physical examination showed right knee flexion to 90 
degrees and full extension with pain.  There was no crepitus, 
locking, or swelling.  There was medial joint line tenderness 
with palpation.  The examining provider noted that the 
veteran had limited active range of motion of his extremities 
secondary to pain, but had full passive range of motion.  
Strength was 5 out of 5 in all extremities, and there was no 
evidence of muscle wasting.  He also had full active and 
passive range of motion of the neck and back, with complaints 
of pain.  

Dr. Rudrick also submitted a statement in August 1996, in 
which he stated the veteran had diarrhea, a chronic cough, a 
recurrent rash, and arthralgia after his Persian Gulf 
service, which remained unresolved, except for the diarrhea.  
Dr. Rudrick also opined that the veteran seemed depressed and 
appeared to have insomnia.

An August 1996 record from Arden Family Health Center 
indicates that the veteran had a history of rib fractures in 
1986, pneumonia in 1987, and shingles in 1993.  The examining 
provider noted that the veteran served in the Persian Gulf 
War and that he had a family history of asthma.  The veteran 
complained of feeling "lousy" since he returned from the 
Persian Gulf in 1991, including difficulty sleeping.  
He denied headaches and vision changes.  A history of 
possible chronic sinusitis was noted and he complained of a 
chronic cough, without relief from asthma treatment. He also 
complained of joint pain, particularly of the right knee and 
elbow, but denied rashes, moles, and lesions of the skin.  
Physical examination showed a scaling lesion on the right 
hand, between the 4th and 5th metatarsal on the dorsal side.  
His pupils were equal and reactive pupils, his retina was 
normal, and there were no visual field cuts or diplopia.  His 
tympanic membranes did not retract.  His septum was straight, 
without excoriations or tender sinuses, and his turbinates 
were normal.  His pharynx was not inflamed.  His lungs were 
clear to auscultation and percussion, without wheezing or 
consolidation.  Cardiovascular examination showed normal 
heart rate and rhythm, without murmurs, rubs, or thrills.  He 
had full range of motion of his extremities and no bony 
deformities.  Neurological evaluation was grossly intact.  
The assessment was chronic cough, bee sting allergy, chronic 
insomnia, and keratosis of the right hand.  

A September 1996 letter from W. R. Domby, M.D. of Asheville 
Pulmonary and Critical Care Associates states that he first 
treated the veteran in 1986 after an equestrian accident, 
where a saddle horn was thrust into his chest.  Dr. Domby 
noted that the veteran had symptoms of mild asthma as a 
child, with a cough and wheezing, which he grew out of.  
According to Dr. Domby, the veteran reported repeated Cipro 
use while in the Persian Gulf, as well as prolonged petroleum 
fumes due to burning oil fields, after which he developed a 
dry cough.  The veteran complained of a reduced exercise 
tolerance and wheezing, particularly when he had a cold, and 
that his symptoms had not been resolved despite extensive 
treatment.  He also complained of chronic nasal drip and 
runny nose, which when effectively treated, helped his dry 
cough symptoms.  A family history of asthma and allergies was 
noted.  Physical examination showed blood pressure of 120 
systolic and 80 diastolic, with a regular respiratory rate.  
His head, eyes, ears, neck, and throat were unremarkable.  
There was an occasional end inspiratory rale upon examination 
of his lungs, which went away after several deep breaths and 
cough.  There was no expiratory wheezing, prolongation, 
pleural rubs, consolidation, or asymmetric breath sounds.  
Cardiac evaluation was negative for murmurs, gallops, rubs, 
or ectopy.  A chest x-ray was normal.  Pulmonary function 
tests were performed.  The impression was reactive airway 
disease, demonstrated by positive methacholine challenge.  
Dr. Domby noted that the veteran's reactive airway disease 
probably related to his life-long asthma, but opined that the 
veteran's prolonged exposure to inhaled respiratory irritants 
during his Persian Gulf service could have caused a 
reactivation and re-flare of his asthma.  Dr. Domby also 
noted that the veteran had a cough-variant of asthma and that 
the veteran did not have a serious etiology that required 
further pursuit from a medical standpoint, but that the 
veteran's symptoms would be a nuisance.  He further opined 
that the veteran's symptoms could be kept at a minimum, but 
would fare with exposure to respiratory irritants, causing a 
cough and mild bronchospasm.

A September 1996 statement from [redacted] states that the 
veteran had a "dramatically slowed" energy level and 
weakened tolerance for stress after his service in the 
Persian Gulf, and seemed irritable and depressed.

In a September 1996 letter, J. E. Van Wye, M.D., also of 
Regional Allergy and Asthma Consultants, noted the veteran's 
history of asthma and recurrent sinusitis, and stated that 
the veteran was being seen for follow-up of allergic 
rhinitis.  The veteran complained of a chronic cough, which 
he related to some drainage down his throat.  Physical 
examination showed a clear chest and moderately edematous 
nasal turbinates, with clear mucus.  There was no sinus 
tenderness or purulence.   Dr. Van Wye's impressions were 
perennial rhinitis with allergic and vasomotor components and 
a past history of asthma, stable and off all therapy.

An October 1996 letter from a physician at the VA Medical 
Center in Asheville, North Carolina indicates that she 
"followed" the veteran at the infectious disease clinic 
since April 1994 for chronic fatigue and respiratory tract 
problems of undetermined etiology, which were "thought to be 
related to his Persian Gulf service."  She also noted that 
the veteran had numerous medical problems since his service, 
including chronic fatigue, joint aches and pains, chronic 
sinusitis, 
non-healing lesions, recurrent rashes, tinnitus, and 
insomnia, which have been improved with treatment.

An October 1996 letter from [redacted] states that he knew 
the veteran since 1987, and that the veteran was in good 
health until his Persian Gulf service.  Mr. [redacted] stated 
that, after his service, the veteran would lose his breath 
and cough uncontrollably when working in hay fields.  Mr. 
[redacted] also noted that the veteran would get depressed and 
irritable, and occasionally went without sleep for 18 to 24 
hours.

The veteran's wife also submitted a letter in October 1996, 
indicating that the veteran did not have any health problems 
prior to his Persian Gulf service, but that the veteran had 
diarrhea, sleep disturbance due to joint pains, muscle 
spasms, and night sweats, and a hacking cough after his 
service.  She also stated that the veteran was treated for 
high blood pressure in 1992.

The veteran was first afforded VA examinations in October 
1996.  An ophthalmological examination showed that the 
veteran reported a history of decreased near visual acuity 
and hypertension.  Examination showed right eye vision was 
20/20+3 and left eye vision was 20/15.  His conjunctiva, 
cornea, iris, lens, and fundus were clear bilaterally.  The 
diagnoses were hyperopia and presbyopia, bilaterally, and 
normal ocular health bilaterally.  A neuropsychiatric 
evaluation showed that the veteran complained of joint pain, 
sleep disturbance due to joint and muscle pain, anxiety, and 
depression.  Examination showed that the veteran was alert, 
oriented, and cooperative.  There was no evidence of loose 
associations or flights of ideas, nor was there evidence of 
bizarre motor movement or tics.  His mood was tense and 
somewhat depressed, and his affect was appropriate.  There 
was no evidence of delusions, hallucinations, ideas of 
reference, or paranoia.  His memory, insight, and judgment 
were good.  The diagnosis was depression, not otherwise 
specified.

A general medical examination report indicated that the 
veteran complained of a chronic cough, joint pains, rash, 
high blood pressure, depression, cramps, and loss of grip 
strength in the right hand.  He reported a history of "jock 
rash", hypertension beginning in 1992, and a sore shoulder, 
but no clear-cut history of sinusitis.  The examiner noted 
that the veteran's groin rash had cleared, but that the 
veteran had a fine macula, nearly the color of his skin, in 
several small discrete patches on his arms, with the 
appearance of eczema.  The veteran had some nasal congestion, 
with a normal nasal mucosa and without tenderness of the 
sinuses.  His blood pressure was 130 systolic and 80 
diastolic.  The veteran had full, deep, equal excursions upon 
respiratory examination, with clear lung sounds and no 
wheezing or clubbing.  There was no evidence of a cough and 
there was scant phlegm.  Upon evaluation of the 
musculoskeletal system, his shoulders were symmetrical and 
nontender, with nearly full range of motion.  He had a strong 
grip in the right hand.  Reflexes and pulses were also 
normal, as was his gait.  There was no evidence of deformity, 
abnormality, tenderness, or crepitation of the arms and 
knees.  Also, his knees were stable to stress and had full 
range of motion.  The examiner stated that there was no 
history or findings of an organic illness upon examination 
and that the veteran was physically fit.  The examiner also 
noted that the veteran's complaints did not follow any 
physiological, anatomic, or pathological patterns associated 
with a local or systemic organic disease.  Diagnoses included 
history of cough, without abnormality found on examination; 
history of tinea corporis, healed and not present on 
examination; mild eczema of the bilateral arms; history of 
hypertension, with normal blood pressure at the time of 
examination; history of a right shoulder ache, with no 
residual abnormality found on examination; and normal 
examination of the arms, legs, knees, and right hand.

November 1996 VA medical records indicate that the veteran 
complained of left knee pain and discomfort between his 
shoulders.  Examination of the left knee showed pain upon 
flexion.  X-rays of the left knee were normal.

A November 1996 letter from Dr. Van Wye states that the 
veteran was first treated by the practice in 1982 related to 
an insect sting, and was not treated again until October 
1991, for chest congestion and cough.  Dr. Van Wye stated 
that the veteran had been treated "numerous times" since 
1991 for bronchitis and possible asthma.

The veteran was afforded another VA examination in December 
1996.  The report indicates that the veteran reported a 
history of allergies with post-nasal drainage and cough.  
Examination showed that his nasal septum deviated to the 
right anteriorly and posteriorly to the left.

The veteran testified at a hearing before the RO in April 
1998.  According to the transcript, the veteran testified 
that he was subject to constant eye irritation from burning 
oil wells, sand, and dust.  He also testified that, while he 
had asthma as a child, it was completely resolved until after 
he returned from the Persian Gulf, and that his respiratory 
problems were due to the oil fires and chemicals from SCUD 
missiles.  The veteran stated that his hypertension was 
diagnosed two years after his Persian Gulf service, and that 
he felt it was related to his sleeplessness, fatigue, and 
paranoia after he returned.  The veteran also testified that 
some of his disorders were given different diagnoses by 
different doctors.  The veteran's representative noted that 
the veteran's claim for a sleep disorder and fatigue was part 
of his claim of service connection for a psychiatric 
disorder.  Another veteran, Mr. [redacted], testified that the 
veteran complained of a chronic cough and other symptoms 
within the first year after his discharge from service.  

A July 1998 treatment note from Arden Family Health Center 
states that the veteran complained of an upper respiratory 
infection for 4 weeks, with nasal drainage, sore throat, and 
a cough.  A history of asthma was noted.  Physical 
examination of the eyes showed that the veteran's pupils were 
equal and reactive to light and accommodation, his 
extraocular muscles were intact, his retina was benign, and 
there was no evidence of any visual field cuts.  His tympanic 
membranes were shiny, without retraction, and his hearing was 
grossly intact.  His nasal mucosa was erythematous and his 
pharynx was slightly injected with discolored posterior 
drainage.  His lungs were clear to auscultation, without 
evidence of wheezing or consolidation.  The assessment was 
sinusitis.

An August 1998 letter from Dr. Van Wye indicates that the 
veteran was seen for follow-up of allergic rhinitis, recent 
sinusitis, cough-variant asthma, and hymenoptera 
hypersensitivity.  He complained of a sinus infection, 
treated by a family physician, but denied sneezing, itching, 
or other pollen symptoms in the spring.  He also complained 
of thick, post-nasal drainage, causing some nocturnal 
awakening.  He denied exercise-induced coughing.  He also 
complained of some joint pain and insomnia, as well as 
"symptoms related to [his] Gulf War experience."  Physical 
examination was negative.  The impressions were stable 
allergic rhinitis, resolved sinusitis, stable cough-variant 
asthma, and hymenoptera hypersensitivity, on immunotherapy.

A June 1999 letter from Dr. Van Wye states that the veteran 
complained of increased chest congestion with coughing and 
wheezing, and some discolored mucus.  He reported increased 
nasal congestion and discolored anterior and post-nasal 
drainage.   Physical examination showed mild maxillary sinus 
tenderness, moderately injected nasal mucosa, a small amount 
of nasal discharge, moderately edematous turbinates, and a 
straight septum.  There was no evidence of polyps and there 
was a small amount of post-nasal drainage.  Spirometry 
testing was slightly decreased.   Dr. Van Wye's impressions 
were probable subacute sinusitis, cough variant asthma with 
current flare related to his sinusitis, and allergic 
rhinitis.

Dr. Van Wye's August 1999 letter states that the veteran was 
seen for follow-up of his allergic rhinitis, asthma, and 
hymenoptera hypersensitivity.  The veteran questioned whether 
he needed to continue venom immunotherapy for his bee sting 
allergy.  He complained of ongoing nasal and sinus symptoms, 
and reported that he was using over-the-counter medication.  
He also complained of increasing "trouble" with his asthma, 
particularly at night, but related that he was not using his 
medication regularly and had not used systemic steroids 
recently.  Dr. Van Wye noted that spirometry testing had been 
unremarkable.  Physical examination was negative for 
maxillary sinus tenderness and there was no evidence of 
rhinorrhea, polyps, or edema of the turbinates.  Respiratory 
examination was unremarkable.  Spirometry testing "looked 
great."  The impressions were mild and persistent asthma, 
probable hyperventilation or anxiety at times contributing to 
dyspnea, allergic rhinitis, and a history of hymenoptera 
hypersensitivity.

In September 1999, the veteran testified before a Veterans 
Law Judge of the Board.  According to the transcript, the 
veteran testified that his eyes were fine, with 20/20 vision 
bilaterally before his service, but that he was exposed to 
sand storms and forced to read under poor lighting, and that 
since his service he has needed glasses.  He also testified 
that he was diagnosed with hypertension in 1992.   He stated 
that he had coughing, joint pain, and sleep impairment such 
that he sought treatment in October 1991, at which time he 
was treated for asthma and a cough.  He indicated that he was 
diagnosed with allergies to ragweed and mold, and his wife 
opined that these allergies were due to his service, as his 
nasal passage and lungs were "messed up."  The veteran also 
indicated that he had a skin rash, a "jock rash type" on 
his arm and hand that migrates. The veteran also stated that 
he was unable to seek treatment at the VA within the first 
year after his service.  He further testified that he had 
night sweats upon his arrival home from the Persian Gulf, as 
well as joint pain, which he described as a "tingle" over 
his body. 

A November 1999 letter from Dr. Van Wye states that the 
veteran was seen for follow-up of his hymenoptera 
hypersensitivity and mild, persistent asthma and allergic 
rhinitis.  Dr. Van Wye noted that the veteran had a history 
of hyperventilation/anxiety which aggravated his perceived 
need for an inhaler.  The veteran denied any wheezing or 
chest congestion.  The veteran also reported concerns about 
his inhalant allergies, particularly since he baled hay and 
was outdoors, and that he thought he might have pollen 
allergies.  Inhalant skin testing revealed ongoing, 
significant sensitivity to house dust mites and a new 
sensitivity to grass pollen.  The veteran was negative for 
sensitivity to trees, weeds, animal dander, and molds.  The 
impressions were past history of hymenoptera 
hypersensitivity, negative venom skin testing, status-post 
venom immunotherapy; allergic rhinitis, with ongoing dust 
mite and new grass sensitivity; mild, persistent asthma; and 
probable component of hyperventilation/anxiety, contributing 
to perceived dyspnea.

Dr. Van Wye's April 2000 letter states that the veteran was 
treated for follow-up of his allergic rhinitis and asthma.  
The veteran reported a vast improvement in his allergy 
symptoms after changing jobs, as he was no longer exposed to 
chemicals at work.  His only symptoms were clear rhinorrhea 
and occasional nocturnal asthma.  Physical examination was 
negative for sinus tenderness and nasal polyps.  His septum 
was straight and his tympanic membranes and ear canals were 
normal.  There were no retractions, rales, rhonchi, or 
wheezing.  The impressions were mild, persistent asthma, 
allergic rhinitis, and a history of hymenoptera 
hypersensitivity.  

In November 2000, according to Dr. Van Wye, the veteran 
complained of mild worsening of his asthma symptoms for the 
previous six weeks, with coughing and wheezing upon 
awakening.  Immunotherapy was reportedly going well.  
Physical examination was negative for sinus tenderness and 
rhinorrhea.  Wheezing was noted on forced expiration.  The 
impressions were mild, persistent asthma, allergic rhinitis, 
and a history of hymenoptera hypersensitivity.  

An April 2001 letter from Dr. Van Wye recounted the veteran's 
medical history.  Dr. Van Wye stated that the practice first 
treated the veteran in July 1982 for an allergic reaction to 
a bee sting and that, at that time, the veteran's history of 
asthma, without therapy, until age 22 was noted.   A history 
of perennial allergic rhinitis, with springtime worsening, 
was also noted.  Dr. Van Wye also noted that the veteran was 
not treated again until October 1991, with the exception of 
venom immunotherapy injections.  In October 1991, the initial 
impression was bronchitis, but inhalant allergy testing 
confirmed sensitivity to dust mites, molds, and some pollens, 
which was treated with inhalant immunotherapy.  In 1992, he 
was treated for sinusitis and started on medication and an 
inhaler for possible asthma.  In September 1993, asthma was 
confirmed.   In November 1996, the veteran was seen by Dr. 
Domby, a pulmonary specialist, due to ongoing difficulty with 
his asthma.  A methaholine challenge test was positive, 
medication was started, and his cough was resolved.  In 
August 1999, the impression was that there was some 
hyperventilation/anxiety contributing to the veteran's lower 
respiratory symptoms and dyspnea.  Spirometry testing over 
the years showed a mild obstructive pattern with a response 
to a bronchodilator.  Dr. Van Wye summarized that the 
veteran's asthma was asymptomatic from age 22 until 1991, 
wherein he began treatment for respiratory symptoms, 
diagnosed as asthma and rhinitis, which responded well to 
therapy.  

A letter from G. E. Methvin, II, R.Ph., M.S., dated April 
2001, states that he knew the veteran since June 1991, and 
that he and the veteran used to hunt and fish together.  Mr. 
Methvin stated that he noticed that the veteran had 
difficulty sleeping and nightmares, and that the veteran 
complained of joint pain and breathing difficulties.  He also 
indicated that the veteran told him that he was in excellent 
health before his service in the Persian Gulf.  Mr. Methvin 
opined that the veteran's "health-related  problems are a 
result of his service during the Persian Gulf War."

A statement from [redacted], also dated April 2001, indicates 
that the veteran and Mr. [redacted] grew up together and continue 
to be close.  Mr. [redacted] indicated that the veteran was not 
the same after serving in the Persian Gulf.  Mr. [redacted] stated 
that the veteran was sick with joint aches, asthma, and 
headaches.

An April 2001 letter from Dr. Rudrick states that he had 
known the veteran for approximately three years prior to the 
veteran's service in the Persian Gulf and that, prior to the 
veteran's service, he did not complain of or exhibit any 
signs of health problems.  Dr. Rudrick stated that the 
veteran, upon returning from his service, had a persistent 
cough, aggravated by cold weather and physical activity.  He 
also noted that the veteran did not exhibit symptoms of 
asthma due to his job razing, cutting, and bailing hay prior 
to his service.  Dr. Rudrick opined that the veteran shared a 
variety of symptoms with other Persian Gulf veterans upon his 
return, including diarrhea, nightmares, insomnia, and myalgia 
and arthralgia in his knees and shoulders.  

A May 2001 letter from Dr. Van Wye states that the veteran 
complained of occasional exercise-induced asthma symptoms in 
colder weather and occasional nocturnal asthma symptoms.  
Physical examination was negative.  The impressions were 
stable asthma and allergic rhinitis.  

In a May 2001 letter, the veteran stated that his memory 
problems caused him to give up his job as a dispatcher for 
trucking company and forced him to take an entry-level 
position as a factory worker, sweeping floors and bundling 
pipe.  He also stated that he had joint pains, "Charlie 
Horse" cramps, and nightmares, which impaired his sleep, and 
a rash.  

A June 2001 statement from the veteran's daughter indicates 
that her father required many medications since his return 
from serving in the Persian Gulf War, but that prior to that 
period of service, his health was "exceptional."  She 
related that the veteran experienced insomnia, night sweats, 
asthma, short-term memory loss, nasal and skin allergies, 
fatigue, hearing loss, and joint pain.

A June 2001 statement from the veteran's wife indicates that 
the veteran had good health before his service, with 
occasional headaches and shots for bee stings, but that his 
health has been problematic since he served in Operation 
Desert Storm.  According to her, the veteran has had high 
blood pressure, allergy shots, joint pain, fatigue, and 
sinusitis, as well as night sweats, insomnia, hearing loss, 
impaired memory, and nightmares.

A June 2001 statement from the veteran indicates he had 20/20 
vision before his service, but that he now had an eye 
disorder and that he did not have breathing problems before 
his service, but was diagnosed with asthma after his service.  
He also stated that he had high blood pressure, controlled by 
medication, which was not a problem before his service; that 
he had a rash on his chest, underarms, and groin; that he had 
insomnia, due to nightmares and joint pains; and that he had 
memory problems, which interfered in his ability to work.

The veteran was afforded a VA respiratory examination in 
January 2002.  According to the report, the veteran 
complained of wheezing, a non-productive cough, nasal drip, 
exercise-induced dyspnea in cold weather, beginning within a 
year of his return from service in the Persian Gulf.  The 
veteran denied hemoptysis or anorexia.  He reported that he 
had not needed oxygen or bed rest for his symptoms, nor has 
he had to significantly restrict his work or other 
activities.  He also reported receiving vigorous treatment, 
with an albuterol inhaler, a Pulmicort inhaler, and several 
pills.  The VA examiner noted that the veteran's symptoms due 
to asthma could be separated from those symptoms due to his 
chronic rhinitis, and that the veteran's asthma and rhinitis 
had different causes.  Physical examination showed that the 
veteran did not cough, except at the end of a deep breathing 
exercise.  There was no expectoration.  His lungs were clear 
to percussion and there was no wheeze elicited upon 
auscultation.  There was no prolonged expiration or clubbing.  
The veteran had 2 inches of chest expansion upon deep 
breathing.  An attached report from a pulmonary function test 
indicates that the veteran had a minimal obstructive lung 
defect.  A chest x-ray was negative.  The diagnosis was 
intermittent asthma, exercise and cold-induced.

The veteran was also afforded a VA general medical 
examination in January 2002.  According to the report, the 
veteran complained of wheezing in the lungs, cough, and post-
nasal drip.  He also complained of difficulty sleeping and 
joint pains in the knees.  He reported that he had high blood 
pressure, but was asymptomatic.  He also reported that he was 
seeing a psychiatrist for nervousness, depression, anxiety, 
poor sleep and fatigue.  He reported experiencing "burning" 
of the knees upon excessive use, which he had when he served 
in the Marines and in the Navy.  

Physical examination showed that the veteran did not have a 
skin rash or lesions, but there was an asymptomatic, non-
tender, small lipoma on his back.  His posture was good.  His 
hemic and lymphatic systems were normal, as were his head, 
face, and neck.  The veteran reported that he had ringing of 
the ears, but denied vertigo.  Examination of his eyes was 
within normal limits.  The veteran's history of hypertension 
was noted, and the examiner also noted that it was treated 
with medication and was asymptomatic.  Blood pressure 
readings were 134/76, 136/80, and 134/80.  His heart tones 
were normal and his rhythm was regular.  There was no 
enlargement upon percussion.  The veteran related that his 
shortness of breath was caused by exercise-induced asthma or 
post-nasal drip.  He denied edema or chest pain.  A history 
of asymptomatic microscopic hematuria was noted.  The VA 
examiner also noted that the veteran did not have any 
prolonged polyarthritis or polyserositism, nor had the 
veteran incurred any significant injuries.  His knees were 
symmetrical and were not tender.  There was no crepitation, 
his knees were stable to stress, and he had full range of 
motion.  Neurological examination was within normal limits.  

The VA examiner also addressed the issue of the veteran's 
fatigue and the veteran's complaints about being tired.  The 
veteran reported that he frequently did not feel like 
working, but would force himself to do so.  He related that 
he slept poorly, was tired, and did not rest.  He also 
reported that he quickly recovered from exertion and that he 
had never had an acute onset of a debilitating illness, nor 
had he had such an illness.  Likewise, his pharyngitis and 
lymph node problems were associated with his allergic 
rhinitis and upper respiratory infections.  He denied general 
muscle ache or weakness and he stated that his headaches were 
typical.  He denied migratory joint pain.  The examiner 
concluded that the veteran did not fulfill any of the 
criteria for chronic fatigue syndrome.  The diagnoses were 
chronic allergic rhinitis; periodic exercise-induced asthma, 
in cold weather, under treatment; asymptomatic hypertension, 
under treatment; mild, intermittent bilateral tinnitus; 
history of microscopic hematuria, asymptomatic; and history 
of patellofemoral symptoms, normal examination; and no 
undiagnosed illness found in relation to the Gulf War.

A nose, sinus, larynx, and pharynx VA examination report, 
also dated January 2002, states that the veteran reported a 
history of childhood asthma associated with hay fever, which 
was asymptomatic during his service in the Marines, but 
returned in 1992.  The veteran complained of intermittent 
nasal congestion, post-nasal drip associated with coughing, 
and interference with breathing through his nose, with some 
intermittent purulent discharge.  He denied being short of 
breath upon resting.  The veteran reported that he received 
allergy shots and took an antihistamine for his symptoms, as 
well as used inhalers for his breathing.  The VA examiner 
noted that, although the veteran characterized his symptoms 
as "sinusitis", there was not an adequate documentation of 
any localized chronic sinusitis by history, and that the 
veteran's periodic allergies and allergic "attacks" were 
real.  The veteran did not use oxygen and was not 
incapacitated by his symptoms.  The VA examiner also noted 
that the veteran's problems were intermittent before his 
service, but that the most severe symptoms had been in the 
previous two years.  Physical examination showed that the 
veteran was anxious and frequently cleared his throat.  There 
was no obstruction in either nostril, but there was some 
redness and evidence of mucus in the right nostril.  There 
was no evidence of purulent discharge or crusting.  There was 
no tenderness over the frontal sinuses or maxillary sinuses.  
His speech was normal and there was no wheezing.  The 
diagnosis was chronic allergic rhinitis, under treatment.

A VA Persian Gulf Registry Code Sheet indicates that the 
veteran reported symptoms of a stuffy nose, wheezing, ringing 
in the ears, and sleep disturbance.  Diagnoses included 
chronic allergic rhinitis; exercise and cold-induced asthma; 
hypertension, under treatment and asymptomatic; mild and 
intermittent tinnitus; and depression.  The VA examiner noted 
that there were no undiagnosed illnesses found and that the 
veteran was being treated for his symptoms.  

A January 2002 bilateral knee x-ray showed mild degenerative 
changes, with a mild osteophytic spur of the medial 
compartments, as well as on the patella.  there was mild 
joint space narrowing, but there was no acute bony process 
noted.

An August 2002 VA addendum to the January 2002 examination 
reports states that the veteran's history and additional 
information indicates that the veteran's asthma 
"unequivocally existed prior to [his] Gulf War service", as 
it "existed in childhood and adolescence . . . ."  The VA 
examiner noted that the veteran's asthma symptoms had been 
symptomatically dormant enough to render the veteran 
essentially asymptomatic for a number of years, including his 
first period of service.  The VA examiner also noted that 
there was no evidence that the veteran had asthmatic attacks 
during his Persian Gulf service or that the veteran's Persian 
Gulf service, by itself, increased the severity of the 
veteran's lower respiratory symptoms to any substantive 
degree.  The VA examiner further stated that it was not 
unusual for subjects with known childhood asthma to be free 
of symptoms for a number of years, until challenged by 
allergens or other environmental circumstances sufficient to 
produce bronchial wheezing, the hallmark of asthma.   With 
regard to the veteran's chronic rhinitis, the VA examiner 
noted that the veteran's rhinitis had its onset within a year 
of the veteran's service, but did not regularly recur until 
the veteran had been further challenged by allergens.  The VA 
examiner also noted that the veteran had a history of varying 
amounts of rhinitis prior to his Persian Gulf War service, 
sufficient to be termed chronic.  The VA examiner stated that 
the veteran's hay fever and rhinitis did not progress during 
his service, but increased in severity beyond the natural 
progression of the disorders after the veteran continued to 
be subjected to a number of allergens responsible for his 
rhinitis as a civilian following his service.  He further 
stated that the veteran's January 2002 pulmonary function 
test showed a minimal obstructive lung defect, consistent 
with the diagnosis of asthma.

A January 2003 letter from the veteran's son states that he 
did not witness his father having any asthmatic symptoms 
until after the veteran's Persian Gulf service.

A January 2003 letter from Dr. Van Wye states that the 
veteran had a history of asthma until age 22, and was 
asymptomatic when first treated by the practice in 1982 for a 
bee sting.  Dr. Van Wye stated that, other than venom 
immunotherapy injections, the veteran was not treated by the 
practice until October 1991, wherein the veteran complained 
of chest congestion and a cough.  He noted that that the 
veteran reported exposure to petroleum fumes during his Gulf 
War service, and that the veteran developed a dry cough 
during that exposure.  He also noted that the veteran 
required treatment for asthma and rhinitis since his service.  
Dr. Van Wye opined that the veteran's respiratory condition 
was "aggravated by, caused by, and/or reactivated by his 
exposure to irritants during his Gulf War service."  Dr. Van 
Wye noted that this was "consistent with the disease entity 
of reactive airway dysfunction syndrome (RADS)", an 
irritant-induced asthma.  He further noted that exposure to a 
high level of irritant fumes is the only possible etiology 
that he could identify as responsible for the veteran's 
respiratory trouble.  He also opined that the veteran had a 
"medical problem that began in, or at the very least was 
made worse during, military service" and stated that the 
veteran had an ongoing respiratory problem.  Dr. Van Wye 
further opined that he felt that there was a relationship 
between his respiratory problem and his exposure to irritants 
during his military service because of the "striking 
relationship in timing between exposure to these irritants 
and development of his symptoms . . . ."

IV.  Entitlement to Service Connection for an Eye Disorder, 
Including due to an Undiagnosed Illness

The veteran's service medical records are negative for any 
complaints of relevant symptoms, etc., or diagnoses of an eye 
disorder.  Rather, the medical evidence of record shows that 
he was first treated for eye complaints in 1996, at which 
time he received a diagnosis of ametropia in his left eye.  
In addition, his October 1996 VA ophthalmalogical examination 
determined he had hyperopia and presbyopia.   All of these 
conditions are types of refractive error.  As such, they are 
not considered diseases or injuries for purposes of VA 
disability compensation and, therefore, cannot be service 
connected as a matter of law absent evidence of additional 
disability due to superimposed disease or injury-which there 
is none.   See 38 C.F.R. §§ 3.303(c), 4.9.  See also Monroe 
v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82- 90 
(July 18, 1990; VAOPGCPREC 
11-1999 (Sept. 2, 1999).  Moreover, ametropia, hyperopia, and 
presbyopia are all known clinical diagnoses.  Thus, the 
veteran does not have any undiagnosed illness.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Likewise, the examinations by the Arden Family Health Center 
did not indicate the veteran has an acquired eye disability, 
much less one related to his Persian Gulf War service.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

For these reasons, the preponderance of the evidence is 
against this claim, meaning the benefit-of-the-doubt rule 
does not apply, and this claim must be denied.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


V.  Entitlement to Service Connection for Reactive Airway 
Disease, Rhinitis, Rhinosinusitis, and Asthma, Including due 
to an Undiagnosed Illness.

Service connection also is not warranted for a respiratory 
disorder, variously diagnosed as reactive airway disease, 
rhinitis, rhinosinusitis, and/or asthma, to include as due to 
an undiagnosed illness.  First, as the veteran has been 
diagnosed with rhinitis, asthma, and irritant-induced 
reactive airway dysfunction syndrome, as well as sinusitis 
and bronchitis, his respiratory disorders are known (as 
opposed to unknown) clinical conditions.  That is to say, 
they are known diagnoses.  So this, in turn, means they are 
not indicative of undiagnosed illnesses due to his Persian 
Gulf War service.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  Thus, service connection for a respiratory 
disorder as the result of an undiagnosed illness must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) (indicating the veteran had failed to state a 
claim upon which relief could be granted-analogous to Rule 
12(b)(6) of the Federal Rules of Civil Procedure).

Further, there is no medical evidence otherwise causally or 
etiologically relating the veteran's respiratory disorders to 
his military service.  The medical evidence clearly 
demonstrates that his asthma and rhinitis preexisted his 
service, and there is no medical evidence indicating these 
conditions permanently worsened or otherwise increased in 
severity beyond their natural progression (i.e., were 
aggravated) during his service.  In this regard, the Board 
notes that his service medical records do not show any 
treatment for respiratory disorders and that post-service 
private medical records associate his symptoms with 
allergies, bronchitis, and his 1986 pulmonary contusion.  
Moreover, the treatment records show an association between 
his chemical exposure at work and allergen exposure and his 
symptomatology.  And the VA examiners found that his asthma 
and allergic rhinitis were not incurred or aggravated by his 
Persian Gulf War service.

The Board does not accord any probative value to the opinions 
of Drs. Domby and Van Wye, as it appears their conclusions 
were based on an inaccurate factual premise related by the 
veteran, himself, as opposed to an independent objective 
review of the relevant medical and other evidence.  These 
other unfavorable records indicate he has had significant 
irritant exposure since service that was not accounted for by 
these doctors.  So their diagnoses and opinions are only as 
good and credible as the history on which they were 
predicated.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), where the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed the veteran's SMRs or any other relevant 
documents that would have enabled the physician to form an 
opinion on service connection on an independent basis.  See, 
too, Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

The opinions expressed by the VA examiners, conversely, have 
far more probative value since they were based on the 
complete record.  They not only considered the veteran's 
assertions and history, but they were based on a 
comprehensive examination of him and, still yet, a review of 
the entire evidentiary record.  Thus, the preponderance of 
the evidence is against the claim, meaning the 
benefit-of-the-doubt rule does not apply, and service 
connection for a respiratory disorder must be denied.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


VI.  Entitlement to Service Connection for Essential 
Hypertension, Including due to an Undiagnosed Illness.

This claim must be denied, too.  While the Board acknowledges 
the veteran reported possible high or low blood pressure 
during some of his examinations, his service medical records 
are entirely negative for a diagnosis of or treatment for 
hypertension.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  In addition, although he was 
diagnosed with hypertension after service, that was not until 
1994, nearly 3 years after his discharge from the military 
and well beyond the applicable presumptive period.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Similarly, there is no evidence, other than his own 
personal statements, indicating that his hypertension is 
related to his military service.  And as a layman, he simply 
does not have the necessary medical training and/or expertise 
to make this determination, himself.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, as 
noted by the VA examiner in January 2002 and on the veteran's 
Persian Gulf War Registry Code Sheet, he does not have any 
undiagnosed illnesses.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Hypertension is a known and well-established clinical 
diagnosis.  So in conclusion, the preponderance of the 
evidence is against his claim, meaning the benefit-of-the-
doubt rule does not apply, and his claim must be denied.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

VII.  Entitlement to Service Connection for a Skin Disorder, 
Including Lichen Planus due to an Undiagnosed Illness

Service connection is not warranted for a skin disorder, 
either.  The veteran's service medical records are entirely 
negative for evidence of a skin disorder.  See 38 C.F.R. 
§ 3.303.  Moreover, while the Board realizes he has been 
treated for hives and some skin rashes since May 1992, it 
appears that his hives and dermatitis were caused by allergic 
reactions.  Likewise, his rashes were first diagnosed in 1994 
and were attributed to his herpes zoster, eczema, and lichen 
planus, all known and well-established clinical diagnoses.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology).  See also 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Aside from that, his most recent 
VA examination in January 2002 was negative for a skin rash 
or lesions.  See Brammer, supra (under 38 U.S.C. § 1110 
(formerly § 310), "In the absence of proof of present 
disability there can be no valid claim.").  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
§ 1131 as requiring the existence of a present disability for 
VA compensation purposes).  See, too, Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).

For these reasons, the preponderance of the evidence is 
against this claim, meaning the benefit-of-the-doubt rule 
does not apply, and this claim must be denied.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

VIII.  Entitlement to Service Connection for Joint Pains, 
Including due to an Undiagnosed Illness.

According to the holding in Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), "[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  But the veteran here is 
alleging his joint pains are manifestations of a chronic 
disability attributable to an undiagnosed illness related to 
his Persian Gulf War service.  Unfortunately, there is no 
persuasive medical evidence substantiating this allegation.

While the Board acknowledges that a VA medical provider, in 
February 1996, diagnosed the veteran with "Persian Gulf 
syndrome" based on his complaints of joint aches and pains, 
subsequent medical records indicate that he does not have 
migratory joint pain, general muscle pain, joint swelling, or 
neurological impairment, as most of his complaints relate to 
his knees.  He was diagnosed as having degenerative changes 
of the knees in 2002 and a history of patellofemoral 
symptoms, albeit with a normal physical examination.  See 
38 C.F.R. §§ 3.307, 3.309.  Moreover, he reported that he had 
bursitis many years before his first period of service and 
that he had knee pain only with excessive physical exertion.  
See 38 C.F.R. § 3.303(b).  Even more significantly, though, 
both the October 1996 and January 2002 VA examiners found 
that his complaints were not associated with an organic 
disease and did not otherwise meet the criteria for 
undiagnosed illnesses or chronic fatigue.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

These unfavorable medical opinions are very probative, as the 
doctors based their opinions on a review of the relevant 
evidence; they did not just consider or blindly accept the 
veteran's own unsubstantiated assertions and history as fact.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
See, too, Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229 (1993); Bloom v. West, 12 
Vet. App. 185 (1999).  As such, the assertions of the 
veteran's friends and family, as presented in several lay 
statements, are insufficient to establish the necessary 
causal link between his complaints and his military service.  
See Espiritu, supra, (holding that laypersons are not 
competent to offer medical opinions).

Obviously, the competing medical opinions in this case for 
and against the claim make it more difficult to render a 
final decision. And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and that there must be plausible reasons for favoring one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 31 (1998); see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Here, however, for the reasons stated, there are.  And it is 
certainly permissible for the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In other words, in these 
types of situations it is well within the Board's province 
and jurisdiction (and indeed the Board's legal 
responsibility) to weigh the favorable and unfavorable 
evidence and determine whether, as a whole, the evidence 
supports the claim or is about evenly balanced-in which case 
the veteran prevails.  38 C.F.R. § 3.102.  Conversely, 
if, as here, the preponderance of the evidence is against the 
claim, then the benefit-of-the doubt doctrine does not apply 
and the claim must be denied.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


IX.  Entitlement to Service Connection for a Sleep Disorder 
and Fatigue, Including due to an Undiagnosed Illness.

Service connection also is not warranted for these 
conditions, including as due to an undiagnosed illness.  The 
veteran's service medical records are negative for any 
complaints of fatigue.  Further, although a VA provider found 
that the veteran had chronic fatigue related to his Persian 
Gulf service, subsequent VA examinations and treatment 
records were negative for competent evidence establishing 
that he had chronic fatigue syndrome, as no reasoning was 
provided other than his 


association of his symptomatology with his Persian Gulf War 
service.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
any additional medical comment, does not constitute competent 
medical evidence).

The veteran did not have headaches, acute onset of a 
debilitating illness, or unexplained neurological signs or 
respiratory difficulties.  In fact, the January 2002 VA 
examiner found that the veteran did not meet the criteria for 
chronic fatigue syndrome or undiagnosed illness due to the 
Persian Gulf War.  In addition, the October 1996 VA examiner 
found that there was no evidence of a local or systemic 
organic disease.  Likewise, physical examinations were 
repeatedly negative for any findings that the veteran was not 
physically fit and diagnosed him with chronic insomnia.  
Similarly, the January 2002 VA examination reports state the 
veteran suggested that his complaints of fatigue may be 
associated with his psychiatric problems, as he reported that 
he was being treated by a psychiatrist for fatigue, 
depression, and anxiety.  And, as mentioned, service 
connection already has been established for his psychiatric 
impairment and associated symptoms.  This occurred in the 
RO's November 2002 decision, and the veteran effectively 
has had a 50 percent rating since April 1996.  So to the 
extent he has fatigue or difficulty sleeping attributable to 
his psychiatric impairment, he is already being compensated 
for this.  Indeed, a depressed mood and chronic sleep 
impairment were just two of the many types of symptoms 
considered when rating his psychiatric disability (cognitive 
disorder with depression under 38 C.F.R. § 4.130, Diagnostic 
Codes 9399-9310 (2003)).  This disability also takes into 
account his memory loss due to dementia.

VA is precluded from compensating the veteran for the very 
same symptoms as those that are part and parcel of his 
already service-connected psychiatric disability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. 
§ 4.14 
VA's anti-pyramiding provision.



The lay statements submitted by the veteran do not provide a 
causal, medical link between his complaints and his service, 
as none of the statements were submitted by medical 
providers.  See Espiritu, supra (holding that lay persons are 
not competent to offer medical opinions or evidence of 
causation, as it requires medical knowledge).  Accordingly, 
service connection must be denied as the preponderance of the 
evidence is unfavorable, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 

ORDER

Service connection for an eye disorder, to include as due to 
an undiagnosed illness, is denied.

Service connection for reactive airway disease, rhinitis, 
rhinosinusitis, and asthma, to include as due to an 
undiagnosed illness, is denied.

Service connection for essential hypertension, to include as 
due to an undiagnosed illness, is denied.

Service connection for a skin disorder, to include as due to 
an undiagnosed illness, is denied.

Service connection for joint pains, to include as due to an 
undiagnosed illness, is denied.

Service connection for a sleep disorder and fatigue, to 
include as due to an undiagnosed illness, is denied.




REMAND

A medical opinion is needed to determine whether the 
veteran's tinnitus is related to his service in the military.  
38 U.S.C.A. § 5103A(d)(1).  He was diagnosed with 
mild, intermittent tinnitus after his January 2002 VA 
examination.  But that VA examiner did not indicate whether 
the veteran's tinnitus is related to his active military 
service.  Records show he has complained of ringing in his 
ears, without vertigo, but he has not indicated whether he 
had excessive or prolonged noise exposure or other acoustic 
trauma during service.  He worked on a farm after service, as 
well as a dispatcher for a trucking company and in factory.  
His post-service treatment records also indicate he had a 
deviated nasal septum and several respiratory disorders, 
including rhinitis and asthma.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140(1996) (the Board is precluded from 
differentiating between symptomatology attributed to 
different disabilities in the absence of medical evidence 
that does so).

Since the cause of the veteran's tinnitus remains unclear, 
despite the diagnosis, this case must be returned to the RO 
for a medical opinion concerning this to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the cause of his tinnitus, particularly 
whether it is related to his service in 
the military or, instead, to other 
unrelated factors.  And to facilitate 
making this determination, have the 
designated examiner review the relevant 
evidence in the claims file, including a 
copy of this remand.  Also have the 
examiner discuss the rationale of the 
opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
tinnitus in light of any additional 
evidence obtained.  If the claim remains 
denied, send him and his representative a 
supplemental statement of the case and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
claim for tinnitus.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of him until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



